Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark Clifton appeals the district court’s order denying his petition for a writ of error coram nobis and his supplemental petition alternatively seeking relief pursuant to a writ of audita querela. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Clifton, No. 7:96-cr00062-H-2 (E.D.N.C. Apr. 15, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.